DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities: Paragraph [0026] cites charging cable item 206 as item 200. Figure 2 identifies item 200 as a charging system.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7 – 10, 12 – 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Remisch (U.S. 20170144558) in view of Cantz (U.S. 2020/0303093).

Regarding claim 1, Remisch teaches a charging system for an electric vehicle (shown in figure 1). 
Remisch teaches comprising: a power supply (shown in figure 1 defined as a charging station item 14).
Remisch teaches a charging cable having a first end and a second end, the first end attached to the power supply, the charging cable (shown in figure 1 item 10 defined in paragraphs [0037] –[0038] as an electric line which forms a charging cable. Figure 1 shows charging cable item 10 has a first end item 18 connected to a power supply and a second end item 20). 
Remisch teaches comprising: a jacket along a length of the charging cable (shown in figure 1 item 30 defined in paragraph [0046] wherein a jacket is interpreted as a sheathed layer). 
Remisch teaches a charging conductor within the jacket (shown in figure 3, shown below, item 16 defined in paragraph [0040] interpreted as a conductive lead 16 ).
Remisch teaches a connector attached to the second end of the charging cable, the connector comprising a chamber communicating with the coolant conduit, wherein the charging conductor is exposed within the chamber (shown in figure 4 item 20 wherein a connector is interpreted as a plug attached to the second end of the charging cable. Paragraph [0051] teaches wherein the plug can have a chamber communicating with the coolant conduit, interpreted as an opening which the cooling medium is conducted out of).
Remisch does not explicitly teach a cooling conduit within the jacket  wherein coolant within the cooling conduit is thermally insulated from the charging conductor; Remisch does not explicitly teach a coolant return path within the jacket, but not within a conduit, that at least partially surrounds and outer surface of the charging conductor such that coolant within the coolant return path is in thermal connection with the outer surface charging conductor. 
Cantz teaches a cooling conduit within the jacket  wherein coolant within the cooling conduit is thermally insulated from the charging conductor (shown in figure 2, shown below, wherein a cooling conduit is interpreted as tubes items 20a and 20b. Paragraph [0102] teaches wherein a cooling fluid will be conveyed in the tubes items 20a and 20b in a first direction from a first end to a second end. Figures 7a-7b, shown below, teaches wherein a cooling conduit item 21 is electrically insulated with an electrically insulating tube item 26). 
Cantz teach a coolant return path within the jacket, but not within a conduit, that at least partially surrounds and outer surface of the charging conductor such that coolant within the coolant return path is in thermal connection with the outer surface charging conductor (paragraph [0102] teaches wherein cooling fluid will be returned to the first end through the interstitial space item 15, which is within jacket item 11 and circulates the charging conductors items 12a and 12b, thus in thermal connection). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging cable system of the Remisch reference with the cooling conduit system of the Cantz system so that a structurally strong cable may be contructed. Remisch teaches a system wherein the cooling medium, may flow freely in both directions surrounding the charging conductors within the charging cable. Combining the Remisch system with the Cantz system, which includes cooling mediums flowing through tubes in one direction and freely flowing through in another direction, to provide more structural support is obvious. 
The suggestion/motivation for combination can be found in the Cantz reference in paragraph [0026] wherein a strong cable structure is suggested. 
[AltContent: textbox (Remisch Figure 3 shows an embodiment of a cable)]
    PNG
    media_image1.png
    446
    516
    media_image1.png
    Greyscale



[AltContent: textbox (Cantz figure 2 shows an embodiment of a cable)]
    PNG
    media_image2.png
    391
    522
    media_image2.png
    Greyscale


[AltContent: textbox (Cantz figure 7a shows an embodiment of a coolant cable.)]
    PNG
    media_image3.png
    476
    352
    media_image3.png
    Greyscale



Regarding claim 2, Remisch teaches the charging system of claim 1, further comprising a cooling system connected to the charging cable, the cooling system being configured to pump a coolant through the cooling conduit in the charging cable (paragraph [0047] teaches wherein a cooling medium is pumped through the system). 


Regarding claim 4, Remisch teaches the charging system of claim 2, wherein the coolant directly contacts the charging conductor within the chamber figure 3 shows a wherein cavity 32 forms a return flow line for the cooling medium 28).

Regarding claim 7, Remisch teaches the charging system of claim 1, but does not explicitly teach wherein the coolant conduit does not contact the charging conductor.
	Cantz teaches wherein the coolant conduit does not contact the charging conductor (shown in figure 2, shown below, wherein a cooling conduit is interpreted as tubes items 20a and 20b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging cable system of the Remisch reference with the cooling conduit system of the Cantz system so that a structurally strong cable may be contructed. 
The suggestion/motivation for combination can be found in the Cantz reference in paragraph [0026] wherein a strong cable structure is suggested


Regarding claim 8, Remisch teaches the charging system of claim 1, wherein the charging conductor does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor).
 
Regarding claim 9, Remisch teaches the charging system of claim 1, wherein the jacket is made from a plastic material (paragraph [0003] teaches wherein the material for sheathing is made from plastic)

Regarding claim 10, Remisch teaches a charging cable for electric car (shown in figure 1 item 10 defined as a charging cable).
Remisch teaches comprising: a conductor having an outer surface (shown in figure 1 item 30 defined in paragraph [0046] wherein a jacket is interpreted as a sheathed layer). 
Remisch teaches a jacket encasing the conductor and the conduit (shown in figure 3 item 16 defined in paragraph [0040] interpreted as a conductive lead 16 ). 
Remisch teaches a cable connector configured to connect the charging cable to an electric car (paragraph [0037] teaches wherein the electric line arrangement 10 forms a charging cable for a motor vehicle 12 and connects the motor vehicle 12 to a charging station 14 in order to charge an electric energy store of the motor vehicle 12 correspondingly at the charging station 14).
Remisch teaches a coolant return disposed within the cable connector and connected to the conduit, the coolant return having an opening to the coolant return path such that the conduit, coolant return path, and the coolant return are in fluid communication (shown in figure 4 item 20 wherein a connector is interpreted as a plug attached to the second end of the charging cable. Paragraph [0051] teaches wherein the plug can have a chamber communicating with the coolant conduit, interpreted as an opening which the cooling medium is conducted out of).
Remisch does not explicitly teach a conduit configured to transport coolant through the charging cable, wherein the coolant being transported through the charging cable is thermally isolated from the conductor; Remisch does not explicitly teach a coolant return path, the coolant return path being defined by the free space within the jacket between the outer surface of the conductor and the conduit, wherein coolant being transported through the coolant return path is in thermal connection with the outer surface of the conductor. 
Cantz teaches a conduit configured to transport coolant through the charging cable, wherein the coolant being transported through the charging cable is thermally isolated from the conductor (shown in figure 2, shown below, wherein a cooling conduit is interpreted as tubes items 20a and 20b. Paragraph [0102] teaches wherein a cooling fluid will be conveyed in the tubes items 20a and 20b in a first direction from a first end to a second end. Figures 7a-7b, shown below, teaches wherein a cooling conduit item 21 is electrically insulated with an electrically insulating tube item 26). 
Cantz teaches a coolant return path, the coolant return path being defined by the free space within the jacket between the outer surface of the conductor and the conduit, wherein coolant being transported through the coolant return path is in thermal connection with the outer surface of the conductor (paragraph [0102] teaches wherein cooling fluid will be returned to the first end through the interstitial space item 15, which is within jacket item 11 and circulates the charging conductors items 12a and 12b, thus in thermal connection). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging cable system of the Remisch reference with the cooling conduit system of the Cantz system so that a structurally strong cable may be contructed. Remisch teaches a system wherein the cooling medium, may flow freely in both directions surrounding the charging conductors within the charging cable. Combining the Remisch system with the Cantz system, which includes cooling mediums flowing through tubes in one direction and freely flowing through in another direction, to provide more structural support is obvious. 
The suggestion/motivation for combination can be found in the Cantz reference in paragraph [0026] wherein a strong cable structure is suggested.

Regarding claim 12, Remisch teaches the charging cable of claim 10, wherein at least a part of the outer surface of the conductor is directly exposed within the coolant return path (figure 3 shows a wherein cavity 32 forms a return flow line for the cooling medium 28).

Regarding claim 13, Remisch teaches charging cable of claim 10, wherein the conductor does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor).

Regarding claim 14, Remisch teaches charging cable of claim 10, wherein the charging connector does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor).

Regarding claim 15, Remisch teaches charging cable of claim 10, but does not explicitly teach wherein the conduit does not contact the charging conductor.
	Cantz teaches wherein the conduit does not contact the charging conductor(shown in figure 2, shown below, wherein a cooling conduit is interpreted as tubes items 20a and 20b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging cable system of the Remisch reference with the cooling conduit system of the Cantz system so that a structurally strong cable may be contructed. 
The suggestion/motivation for combination can be found in the Cantz reference in paragraph [0026] wherein a strong cable structure is suggested

Regarding claim 16, Remisch teaches connector for a charging cable for an electric vehicle (figure 1 item 20 defined as a plug)
Remisch teach comprising: a conductor (shown in figure 3 item 16 defined in paragraph [0040] interpreted as a conductive lead 16).
Remisch teaches a charging connector connected to the conductor, the charging connector configured to mate with a charging port (shown in figure 1 wherein the charging connector item 20 is connected to the conductor item 16 which is housed within the cable item 22, the charging connector is configured to mate with a charging port shown on a vehicle item 12). 
Remisch teaches a chamber surrounding at least a part of the charging connector, the chamber having a first opening and a second opening (paragraph [0020] teaches wherein the plug-type connector has an opening which is connected to the coolant duct in order to discharge the cooling fluid from the electric line arrangement).
Remisch teaches and a structure encasing the chamber, the conduit, the conductor and at least a part of the charging connector, the structure forming a pathway that is defined by the free space between the chamber, the conduit, the conductor, and at least a part of the charging connector, the pathway being connected to the second opening such that the chamber, the conduit, and the pathway are in fluid communication (shown in figure 1 item 30 defined in paragraph [0046] wherein a jacket is interpreted as a sheathed layer. While Remisch does not explicitly teach a cooling conduit, conduits are suggested in figure 3 encased within cable item 10).
Remisch teaches wherein fluid flowing within the chamber can contact at least a part of the charging connector (figure 3 shows a wherein cavity 32 forms a return flow line for the cooling medium 28).
Remisch does not explicitly teach a conduit configured to transport a fluid, the conduit connected to the first opening such that the chamber and the conduit are in fluid communication wherein the fluid being transported through the conduit is thermally isolated from the charging conductor.
Cantz teaches  a conduit configured to transport a fluid, the conduit connected to the first opening such that the chamber and the conduit are in fluid communication wherein the fluid being transported through the conduit is thermally isolated from the charging conductor (shown in figure 2, shown below, wherein a cooling conduit is interpreted as tubes items 20a and 20b. Paragraph [0102] teaches wherein a cooling fluid will be conveyed in the tubes items 20a and 20b in a first direction from a first end to a second end. Figures 7a-7b, shown below, teaches wherein a cooling conduit item 21 is electrically insulated with an electrically insulating tube item 26).
In the alternative, Cantz teaches a structure a structure encasing the chamber, the conduit, the conductor and at least a part of the charging connector, the structure forming a pathway that is defined by the free space between the chamber, the conduit, the conductor, and at least a part of the charging connector, the pathway being connected to the second opening such that the chamber, the conduit, and the pathway are in fluid communication (shown in figure 24 wherein a chamber, conduit and conductor are enclosed within a structure. Figure 2 shows free spaced defined within the chamber, conduit and conductor. Paragraph [0102] teaches wherein the cooling fluid are in fluid communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging cable system of the Remisch reference with the cooling conduit system of the Cantz system so that a structurally strong cable may be contructed. 
The suggestion/motivation for combination can be found in the Cantz reference in paragraph [0026] wherein a strong cable structure is suggested


Regarding claim 18, Remisch teaches the charging system of claim 16, but does not explicitly teach wherein the conduit does not contact the conductor.
Cantz teaches wherein the conduit does not contact the conductor (shown in figures 17 and 19 wherein the cooling conduit item 20 does not touch the conductor item 31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging cable system of the Remisch reference with the cooling conduit system of the Cantz system so that a structurally strong cable may be contructed. 
The suggestion/motivation for combination can be found in the Cantz reference in paragraph [0026] wherein a strong cable structure is suggested.


Regarding claim 19, Remisch teaches the charging cable of claim 16, wherein the conductor does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor). 

Regarding claim 20, Remisch teaches the charging cable of claim 16, wherein the charging connector does not contain a thermal barrier (paragraph [0038] teaches wherein a thermal barrier interpreted as an insulation layer is spaced away from the lead interpreted as a conductor).







Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Remisch (U.S. 20170144558) in view of Dyer (U.S. 2012/0043935).

Regarding claim 3, Remisch teaches the charging system of claim 2, but does not explicitly teach wherein the cooling system is configured to remove heat from the coolant through a refrigeration process.
	Dyer teaches wherein the cooling system is configured to remove heat from the coolant through a refrigeration process (defined in paragraph [0035] wherein a refrigeration unit 66 is used to cool the heated coolant for reuse. Dyer teaches in paragraph [0053] wherein  refrigeration unit 66 may be provided in rapid charging station 60 for further cooling the air or oil used to cool battery 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Remisch reference with the refrigeration system of the Dyer reference so that the coolant may be cooled by refrigeration to decrease the heat in the system. 
The suggestion/motivation for combination can be found in the Dyer reference in paragraph [0035] wherein decreasing the heat in the system is taught. 

Regarding claim 5, Remisch teaches the charging system of claim 2, but does not explicitly teach wherein the coolant is a dielectric oil. 
Dyer teaches wherein the coolant is dielectric oil (defined in paragraph [0053] wherein an oil may be used as a coolant). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Remisch reference with the oil coolant system of the Dyer reference so that the coolant may be cooled by oil to decrease the heat in the system. 
The suggestion/motivation for combination can be found in the Dyer reference in paragraph [0035] wherein decreasing the heat in the system is taught.

Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Remisch (U.S. 20170144558) in view of Krucinski (U.S. 20200369167).

Regarding claim 6, Remisch teaches the charging system of claim 1, but does not explicitly teach wherein the charging conductor is sized to carry at least 2000 amps of direct current.
	Krucinski teaches wherein the charging conductor is sized to carry at least 2000 amps of direct current (defined in paragraph [0030] wherein the charging cable 108 can be sized to accommodate the delivery of around 1 kilo -amp (kA) to around 5 kA of electrical power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Remisch reference with the current capacity of the Krucinski reference so that the charging cable may accommodate vehicles of various sizes. 
The suggestion/motivation for combination can be found in the Krucinski reference in paragraph [0003] wherein charging large capacity vehicles is taught. 

Regarding claim 11, Remisch teaches the charging system of claim 10, but does not explicitly teach wherein the conductor is sized to carry at least 2000 amps of direct current. 
	Krucinski teaches wherein the charging conductor is sized to carry at least 2000 amps of direct current (defined in paragraph [0030] wherein the charging cable 108 can be sized to accommodate the delivery of around 1 kilo -amp (kA) to around 5 kA of electrical power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Remisch in view of Cantz reference with the current capacity of the Krucinski reference so that the charging cable may accommodate vehicles of various sizes. 
The suggestion/motivation for combination can be found in the Krucinski reference in paragraph [0003] wherein charging large capacity vehicles is taught.

Regarding claim 17, Remisch in view of Cantz teaches the charging system of claim 16, but does not explicitly teach wherein the conductor is sized to carry at least 2000 amps of direct current
	Krucinski teaches wherein the charging conductor is sized to carry at least 2000 amps of direct current (defined in paragraph [0030] wherein the charging cable 108 can be sized to accommodate the delivery of around 1 kilo -amp (kA) to around 5 kA of electrical power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Remisch in view of Cantz reference with the current capacity of the Krucinski reference so that the charging cable may accommodate vehicles of various sizes. 
The suggestion/motivation for combination can be found in the Krucinski reference in paragraph [0003] wherein charging large capacity vehicles is taught.


Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 04/06/2022, with respect to the rejection(s) of amended claim(s) 1, 10 and 16 under Remisch have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Remisch in view of Cantz.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859